NEWMAN, District Judge
(after stating the facts as above). This is a suit brought under section 4059, Rev. St. [U. S. Comp. St 1901, p. 2757]. I am perfectly clear that under the facts stated in the declara-, tion there could be no recovery against the government. This section seems to contemplate a proceeding against violators of the law for matters affecting the post office department, in which there may he á recovery, one half for the use of the informer informing and prosecuting for the same, and the other half to be paid into the treasury. I do not see how, in any view of it, there could be a recovery against the government in a case where the facts are as alleged in this declaration.
There seems to be much force in the contention of the United States Attorney that this section 4059 refers to civil cases, because we would not use the language “shall be recoverable,” ordinarily, in speaking of a criminal case or the imposition of a penalty in a criminal case. Construing this section 4059 in connection with section 409 [page 229], I am wholly unable to see any right of recovery in this action. Com sequentlv the general demurrer interposed by the government will be sustained, and it is so ordered.